 
Exhibit 10.9
 
House Lease Contract
 
Lessor(hereinafter referred to as Party A):
Shenzhen Yuanxing Bio-medical Techonology Co.,Ltd.
Tel: 0755-26980018
Fax: 0755-26983308
Contact:
Lessee(hereinafter referred to as Party B):
Shenzhen Wonhe Technology Co.,Ltd.
Tel:13973723423
Fax:
Contact: Haiqing Liu
 
This Lease has been mutual agreed and set up by Party A and Party B, on the
basis of equality, voluntary participation, mutual trust, mutual benefit,
complying with “Contract Law of the PRC”, “Regulations of Shenzhen Special
Economic Zone on Lease of Houses” and related laws and regulations provided by
the central government and Shenzhen government.
 
Article 1 Party A will rent the house located in Room 1001,Floor10, Southern
Building, Yuanxing Science Technology Building, No.1 Beisongpingshan Road,
Northern Circle Avenue, High-tech Industry Park, Nanshan District,
Shenzhen(hereinafter referred to as rental housing)to Party B for research and
development and office use. The construction area of the rental house is 1243.1
square meters.
 
 
1

--------------------------------------------------------------------------------

 
 
Article 2 The lease will run from March 1,2011 to February 28,2019.There is two
month rent-free period from March 1,2011 to April 30,2011.
 
Article 3 The unit rent and special services charge are respective RMB 40 and
RMB 35 per square meter. The area of the rental house is 1243.1 square meter and
the monthly rent of the rental house and special services charge are respective
RMB 49724 and 43508.5, totaled RMB 93232.5.
 
After the two years’ expiration of this Lease Agreement, under the condition of
rising rent, the rent and special services charge shall increase progressively
by 5%. Namely, every time when the expiration of this Lease Agreement comes to 2
years, the rent and special services charge shall increase by 5% on the base of
the previous year and so on.
 
1. Party B shall pay deposit RMB 186465, the rent and special services charge of
the first month totaling RMB 93232.5 to Party A within 3 days after the date of
the contract. And the rental housing deposit paid by Party B can be turned into
rental housing cash deposit.
 
2. Party B shall one-time pay the month rent and special services charge to
Party A before 10th of every month.
 
3. Party B must pay the rent according to the Contract. In case that Party B
defaults on the rent, Party B shall pay Party A a penalty equal to 5‰ of the
outstanding rent per day of delay. In the event that the late payment exceeds
one month, Party A is entitled to terminate this Contract. And the deposit paid
by Party B will not be returned. Party A has the right to demand repayment of
the rent.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 4 For the rent and deposit paid by Party B, Party A shall issue
receipts.
 
Article 5 During the lease period, Party A is responsible for paying leasing tax
on the rental house and Party B is in charge of paying the fees of the other
specific facilities provided for use by Party B, such as air conditioning bill,
water, electricity and ADSL fee.
 
During the lease period, Party B must pay the accrued charge on time. In the
event that water and electricity are prohibited for use in the building caused
by Party B’s defaulting on water and electricity fee, Party B shall bear all
economic loss of Party A and other users resulting from this.
 
Article 6 Party B shall not change the use of the rental house. In the case that
Party B uses the rental house for other use other than research, development and
office use, and incurred action beyond the business operation area of Party B,
Party A is entitled to recover the rental house and terminate the contract, and
the deposit will not be returned.
 
Article 7 Party B shall use the rental house and its attached facilities in a
normal and reasonable way. Party B shall not damage the main structure and
bearing structure. Party B shall not be engaged in illegal activities and hinder
the operation of other companies. If these regulations are breached, Party B
shall undertake the resulting consequences. And Party B shall pay the loss
brought to Party A by Part B.
 
In the event that Party B caused the damage or breakdown of the rental house and
its attached facilities, Party B is responsible for maintenance or
compensation.(However, if the base wall and curtain wall were not damaged by
Party B, Party A is responsible for maintenance.)In the case that Party B
refuses the maintenance and Party A does that for Party B, Party B shall
undertake the fee. Party A has the right to directly deduct it from the down
payment. In the event that fire control and environmental protection problems
caused by research, development and office use of Party B occurred, Party B
shall be responsible for it and its fee.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 8 Party A shall not interfere or hinder normal and reasonable use of the
rental house of Party B.
 
Article 9 Party A shall ensure safe and normal use of the rental house and its
internal facilities.
 
Article 10 Party B shall not sublease whole or part of the house to others
without written consent of Party A. Party A has the right to terminate the
contract in case of Party B’s subleasing without consent of Party A. The lease
cash deposit will not be returned and Party B is responsible for the resulting
consequences.
 
Article 11 During the validity of the contract, once one of the following
circumstances occurs, this contract will be automatically avoided, moreover the
two parties need not to compensate for the loss caused by the termination of the
contract：
 
1. Force majeure or accident occurs and the contract can’t be performed；
 
2. Requisition, acquisition, recovery or removal of rental housing by the
government.(The compensation for decorating and settlement shall belong to Party
B)
 
Article 12 During the lease period, the two parties shall fully perform the
obligations in this contract, and not terminate the contract for no reason.
However, under the consensus by two parties, the contract can be terminated.
 
 
4

--------------------------------------------------------------------------------

 
 
In the event that Party A must recover the rental house in advance for
operation, Party A shall inform Party B within 3 months in advance, if not, Part
A shall pay back doubled lease cash deposit to Party B in order to terminate the
contract.
 
In the case that Party B must terminate the contract in advance for operation,
Party B shall inform Party A of terminating the contract within 3 month in
advance, if not, the lease cash deposit paid by Party B belongs to Party A and
cannot require it to be returned.
 
Article 13 After the termination of this contract, Party B shall shortly move
out from the rental housing. Party B should keep the condition and the
decoration integrated，shall not remove fixtures and ornaments，make good indoor
environmental health，and give the house to Party A. For the damage of the rental
house caused by Party B of removing the fixtures and ornaments, Party B shall
compensate for this.
 
If Party B has something left in the rental house within 5 days after the
termination of the contact, Party B shall be deemed waiving the things and Party
A may dispose them in any way.
 
In the event that Party B fails to return the rental house within the aforesaid
period, he shall pay the rent in double amount for each day of delay.
 
In the case that Party B fails to restore rental house to the condition of
delivery, Party B shall compensate for it. The restore period will be considered
as the lease period of Party B, he shall pay the rent in double amount for the
restore period.
 
Article 14 The expiration of lease period results in the termination of the
contract.
 
If the leasing term expires, Party B wants to continue to lease rental housing,
he shall raise the purpose before 3 months the lease term to be expired, and the
Lease Contract should be signed again before 1 month the lease term to be
expired. In the same condition, Party B shall have priority to rent the rental
housing.
 
 
5

--------------------------------------------------------------------------------

 
 
After the termination of the contract, Party A will deduct the fees provided by
Party B such as water, electricity fee and rent, other fees and penalty paid by
Party B, and within 10 days after Party B moved out from the rental house(move
out from the registered address and show the notice of changing the registered
address issued by Shenzhen Market Regulatory Authority), Party A shall return
the rest lease cash deposit. In the event that the deposit is not enough to pay
the aforesaid fee, Party B shall complement it.
 
Article 15 The communication between the two parties is based on the telephone
in this contract, Party B shall ensure the accuracy and reality of the
information in this contract. If Party B wants to change the information, he
shall inform Party A by written with 5 days after the change. If not, the loss
and responsibility will be undertaken by involved party. Party A send notice of
join-in partnership, returning rent , notice and other effective notice on the
basis of the telephone and leasing address Party B signed. On the next day of
delivery, it will be regarded as received if send by EMS.
 
Article 16 Party A shall ensure and provide all necessary information for
proving the title of the properties of the rental housing.
 
Article 17 Any disputes arising from the execution of or in connection with this
Lease Contract shall be settled through friendly consultations, the disputes
couldn’t be consulted shall be submitted to Shenzhen Arbitration Committee.
 
Article 18 Other issues in relation to this contract as otherwise agreed in the
complement agreements, as part of this contract, signed by both parties after
the contract has the same effectiveness.
 
Article 19 This Lease Contract is made in four copies with each party holding
two and all of which constitute one instrument .
 
 
6

--------------------------------------------------------------------------------

 
 
Article 20 This Lease Contract shall be effective upon the signing and seal of
both parties.
 
Party A (Seal): Shenzhen Yuanxing
Party B (Seal): Shenzhen Wonhe
Bio-medical Technology Co.,Ltd.
Technology Co.,Ltd
Representative:
Representative:

 
Account name: Shenzhen Yuanxing Bio-medical Technology Co.,Ltd.


Bank Account: 826801804008091001
 
Bank name: Shenzhen high-tech district sub-branch of Bank of China
 
  Date:
 
7 

--------------------------------------------------------------------------------